Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: an end effector assembly including a first grasping component defining a first tissue- contacting portion and a second grasping component defining a second tissue-contacting portion, at least one of the first or second grasping components movable relative to the other between an open position and a closed position, wherein, in the closed position, the first and second tissue-contacting portions cooperate to define a grasping area therebetween, at least one of the first or second tissue-contacting portions  configured to apply energy to tissue disposed within the grasping area to treat tissue, wherein the first tissue-contacting portion defines a step including first and second surfaces offset relative to one another with a wall extending generally perpendicularly therebetween, the wall defining a first opening therethrough, the first opening disposed within the grasping area and in communication with a first lumen defined at least partially through the first grasping component, the first lumen adapted to connect to a source of vacuum to enable aspiration through the first opening.

The prior art fails to disclose the end as claimed. The closest prior art is regarded as Kletschka (US4,096,864), Boudreaux (US2017/0105789) and Yamauchi (6,736,813) which disclose a variety of end effector embodiments with protruding parts. However, the prior art fails to give distinction of an end effector with first and second grasping components with corresponding tissue contacting portions wherein the first tissue contacting portion defines a step offset relative to one another with a wall extending perpendicularly therebetween with the wall defining a first opening in communication with a first lumen adapted to connect to a source of vacuum to enable aspiration therethrough. The prior art fails to disclose this relationship between the jaw members and openings therein as claimed.
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed end effector in the claimed arrangement without the motivation provided by the applicant.
Claims 1-3, 7-10, 13-14 and 21-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794